PER CURIAM.
Appellant seeks review of his sentence, alleging the trial court failed to comply with § 39.111(7), Florida Statutes, which requires the consideration of six criteria before the suitability or not of adult sanctions is determined. In its answer brief, appellee concedes that appellant is entitled to resentencing in accordance with § 39.111(7), Florida Statutes.
Pursuant to Rule 9.315(b), Florida Rules of Appellate Procedure, we reverse. The sentence is vacated and this cause is remanded for resentencing. On remand, the trial court shall afford appellant adequate notice and the opportunity to object to the imposition of court costs. Jenkins v. State, 444 So.2d 947 (Fla.1984).
JOANOS, THOMPSON and ZEHMER, JJ., concur.